The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: 
DETERMINING POWER OPTIMIZATION FOR MULTIPLE RADIOS BASED ON HISTORICAL POWER USAGE.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bhattacharya et al (US 2017/0118715)
Consider claim:
CLAIMS  
What is claimed is:  
1. Bhattacharya teaches the method, comprising: 
determining, by a system comprising a memory and a processor, a power distribution setting for a user equipment that comprises multiple radios (multiple radios see figure 2 items 218, 219, paragraphs 43, 48) based on a historical radio power usage, a historical performance result, a current location, and an application currently executing on the user equipment (historic power usage used to select radios see abstract, paragraphs 2-4, 240); and 


4. Bhattacharya teaches the method of claim 1, wherein the determining comprises: aggregating performance information based on the application determined to be executing on the user equipment (claimed aggregation corresponds to averaging see paragraphs 4, 25, 51).  
5. Bhattacharya teaches the method of claim 1, wherein the determining comprises: aggregating performance information (claimed aggregation corresponds to averaging see paragraphs 4, 25, 51) based on an environmental context of the user equipment (locations may be used as factor see paragraph 59).  

11. Bhattacharya teaches the method of claim 1, wherein the determining comprises: determining the power distribution setting based on a location of the user equipment in relation to network equipment (locations may be used as factor see paragraph 59).  


12. Bhattacharya teaches the system, comprising: 
a processor (general processor figure 2, paragraphs 48); and 

determining a power distribution setting for a mobile device that comprises multiple radios (multiple radios see figure 2 items 218, 219, paragraphs 43, 48) based on an analysis of historical information and current information associated with the mobile device (historic power usage used to select radios see abstract, paragraphs 2-4, 240); and 
configuring the mobile device with the power distribution setting applied across the multiple radios of the mobile device, wherein the power distribution setting is configurable based on changing conditions at the mobile device (power management implemented see abstract, paragraphs 2, 24).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 13, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya in view of Sen et al (US 2015/0341869).
Consider claim:

  2. Bhattacharya teaches the method of claim 1, but lacks a teaching of wherein the determining comprises: prior to the implementing, selecting, by the system, the power distribution setting from a group of power distribution settings based on a determination that the power distribution setting satisfies a defined power limit and 
3. Bhattacharya as modified by Sen above teaches the method of claim 2, wherein the selecting comprises facilitating an emission of a defined amount of power in a defined time quantile (exposure limit over time paragraphs 73, 78).  

13. Bhattacharya teaches the system of claim 12, but lacks a teaching of  wherein the operations further comprise: prior to the determining, ascertaining a power limit assigned to the mobile device and an amount of electromagnetic exposure caused by the mobile device.  Sen teaches setting power limits to reduce the amount of RF exposure to a user over a period of time (paragraphs 3, 73, 78).  Sen teaches that this allows the device to comply with government restrictions (paragraph 3).  Therefore it would have been obvious to one of ordinary skill in the art to modify Bhattacharya to set power limits based on redoing exposure to a user in order to comply with government restrictions as taught by Sen.
14. Bhattacharya as modified by Sen above teaches the system of claim 13, wherein the determining comprises: configuring the power distribution setting based on retaining the amount of electromagnetic exposure below an acceptable amount of 

18. Bhattacharya teaches the non-transitory machine-readable medium (memory figure 2, paragraph 48), comprising executable instructions (stored instructions see paragraphs 6, 47) that, when executed by a processor (general processor figure 2, paragraphs 48), facilitate performance of operations, comprising: 
applying the power distribution (power management implemented see abstract, paragraphs 2, 24) setting across a group of radios of the device (multiple radios see figure 2 items 218, 219, paragraphs 43, 48), wherein radios of the group of radios comprise respective operation modes (multiple radios are different radio modes, or technologies, see paragraph 27). 
Bhattacharya lacks a teaching of defining a power distribution setting for a device, wherein the power distribution setting satisfies a defined power limit and reduces an amount of electromagnetic exposure caused by the device and is based on operation statistics of the device.   Sen teaches setting power limits to reduce the amount of RF exposure to a user over a period of time (paragraphs 3, 73, 78).  Sen teaches that this allows the device to comply with government restrictions (paragraph 3).  Therefore it would have been obvious to one of ordinary skill in the art to modify Bhattacharya to set power limits based on redoing exposure to a user in order to comply with government restrictions as taught by Sen. 


20. Bhattacharya as modified by Sen above teaches the non-transitory machine-readable medium of claim 18, wherein the power distribution setting is a first power distribution setting, wherein the device is a first device, and wherein the operations further comprise: coordinating the first power distribution setting with a second power distribution setting of a second device, wherein the coordinating comprises reducing overlapping noise caused by a first radio of the first device and a second radio of the second device (multiple radios see figure 2 items 218, 219, paragraphs 43, 48), and wherein the first radio and the second radio operate with a power that satisfies a defined power level (reducing background noise levels can be used as parameter see paragraph 59).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya in view of Shirazipour et al (US 2021/0119881).
Consider claim:
9. Bhattacharya teaches the method of claim 1, but lacks a teaching of wherein the determining comprises applying reinforcement learning based on feedback received from the user equipment after implementing the power distribution setting across the multiple radios.  Shirazipour teaches that reinforcement learning is a rapidly evolving technology that is being used to optimize performance in radio networks (paragraphs 12, 45).  Therefore it would have been obvious to one of ordinary skill in the art to modify Bhattacharya to use reinforcement learning in order to optimize performance as taught by Shirazipour.
15. Bhattacharya teaches the system of claim 12, but lacks a teaching of wherein the determining comprises applying reinforcement learning based on feedback received from the mobile device after the configuring the mobile device with the power distribution setting.  Shirazipour teaches that reinforcement learning is a rapidly evolving technology that is being used to optimize performance in radio networks (paragraphs 12, 45).  Therefore it would have been obvious to one of ordinary skill in the art to modify Bhattacharya to use reinforcement learning in order to optimize performance as taught by Shirazipour. 

Allowable Subject Matter
Claims 6-8, 10, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6. The nearest prior art as shown in Bhattacharya fails to teach the method of claim 1, wherein the user equipment is a first user equipment, wherein the power distribution setting is a first power distribution setting, and wherein the method further comprises: training, by the system, a model on the historical radio power usage and associated performance results for the first user equipment to detect the first power distribution setting across the multiple radios with a defined confidence level; and applying, by the system, the model to identify at least a second power distribution setting for at least a second user equipment based on the defined confidence level, wherein the second power distribution setting is applied across a group of radios of the second user equipment.  

10. The nearest prior art as shown in Bhattacharya fails to teach the method of claim 1, wherein the user equipment is classified as an internet of things device and wherein the determining comprises: aggregating statistics and power output from the user equipment and a neighboring device; and collaborating with the neighboring device to achieve a defined performance level based on a policy applied to the user equipment and the neighboring device, wherein the collaborating comprises sharing the power distribution setting across radios of the user equipment and the neighboring device.  



17. The nearest prior art as shown in Bhattacharya fails to teach the system of claim 12, wherein the mobile device is a first mobile device, and wherein the operations further comprise: aggregating statistics and power output from the first mobile device and a second mobile device, wherein the first mobile device and the second mobile device are determined to be collaborating devices; and sharing the power distribution setting across radios of the first mobile device and the second mobile device based on a defined performance level determined from a policy applied to the first mobile device and the second mobile device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.

 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887